UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013. TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-13375 LSI Industries Inc. State of Incorporation - Ohio IRS Employer I.D. No. 31-0888951 10000 Alliance Road Cincinnati, Ohio45242 (513) 793-3200 Indicate by checkmark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YES X NO Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNO X As of January 24, 2014 there were 24,074,487 shares of the Registrant's common stock, no par value per share, outstanding. LSI INDUSTRIES INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2013 INDEX Begins on Page PART I.Financial Information ITEM 1. Financial Statements Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 34 ITEM 4. Controls and Procedures 34 PART II.Other Information ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 6. Exhibits 35 Signatures 35 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995 This Form 10-Q contains certain forward-looking statements that are subject to numerous assumptions, risks or uncertainties.The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.Forward-looking statements may be identified by words such as “estimates,” “anticipates,” “projects,” “plans,” “expects,” “intends,” “believes,” “seeks,” “may,” “will,” “should” or the negative versions of those words and similar expressions, and by the context in which they are used.Such statements, whether expressed or implied, are based upon current expectations of the Company and speak only as of the date made.Actual results could differ materially from those contained in or implied by such forward-looking statements as a result of a variety of risks and uncertainties over which the Company may have no control.These risks and uncertainties include, but are not limited to, the impact of competitive products and services, product demand and market acceptance risks, potential costs associated with litigation and regulatory compliance, reliance on key customers, financial difficulties experienced by customers, the cyclical and seasonal nature of our business, the adequacy of reserves and allowances for doubtful accounts, fluctuations in operating results or costs whether as a result of uncertainties inherent in tax and accounting matters or otherwise, unexpected difficulties in integrating acquired businesses, the ability to retain key employees of acquired businesses, unfavorable economic and market conditions, the results of asset impairment assessments and the other risk factors that are identified herein.You are cautioned to not place undue reliance on these forward-looking statements.In addition to the factors described in this paragraph, the risk factors identified in our Form 10-K and other filings the Company may make with the SEC constitute risks and uncertainties that may affect the financial performance of the Company and are incorporated herein by reference.The Company does not undertake and hereby disclaims any duty to update any forward-looking statements to reflect subsequent events or circumstances. Page 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS LSI INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31 Six Months Ended December 31 (In thousands, except per share data) Net sales $ Cost of products and services sold Gross profit Selling and administrative expenses Goodwill impairment Operating income (loss) ) Interest (income) (7 ) Interest expense 19 (7 ) 38 33 Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) $ $ ) Earnings (loss) per common share (see Note 4) Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average common shares outstanding Basic Diluted The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 3 LSI INDUSTRIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except shares) December 31, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $385 and $346, respectively Inventories Refundable income taxes Other current assets Total current assets Property, Plant and Equipment, at cost Land Buildings Machinery and equipment Construction in progress Less accumulated depreciation ) ) Net property, plant and equipment Goodwill Other Intangible Assets, net Other Long-Term Assets, net Total assets $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 4 LSI INDUSTRIES INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except shares) December 31, June 30, LIABILITIES & SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Total current liabilities Other Long-Term Liabilities Commitments and Contingencies (Note 12) Shareholders’ Equity Preferred shares, without par value; Authorized 1,000,000 shares, none issued — — Common shares, without par value; Authorized 40,000,000 shares; Outstanding 24,070,584 and 24,057,266 shares, respectively Retained earnings Total shareholders’ equity Total liabilities & shareholders’ equity $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 5 LSI INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended December 31 Cash Flows from Operating Activities Net income (loss) $ $ ) Non-cash items included in net income (loss): Depreciation and amortization Goodwill impairment Deferred income taxes ) 46 Deferred compensation plan 87 Stock option expense Issuance of common shares as compensation 96 36 (Gain) on disposition of fixed assets ) (9 ) Allowance for doubtful accounts 68 Inventory obsolescence reserve Changes in certain assets and liabilities: Accounts receivable Inventories ) ) Refundable income taxes ) Accounts payable Accrued expenses and other ) ) Customer prepayments ) Net cash flows provided by operating activities Cash Flows from Investing Activities Purchases of property, plant and equipment ) ) Proceeds from sale of fixed assets 40 31 Net cash flows (used in) investing activities ) ) Cash Flows from Financing Activities Cash dividends paid ) ) Exercise of stock options 8 Purchase of treasury shares ) ) Issuance of treasury shares 10 Net cash flows (used in) financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these financial statements. Page 6 LSI INDUSTRIES INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1-INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The interim condensed consolidated financial statements are unaudited and are prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, and rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of Management, the interim financial statements include all normal adjustments and disclosures necessary to present fairly the Company’s financial position as of December 31, 2013, the results of its operations for the three and six month periods ended December 31, 2013 and 2012, and its cash flows for the six month periods ended December 31, 2013 and 2012. These statements should be read in conjunction with the financial statements and footnotes included in the fiscal 2013 Annual Report on Form 10-K.Financial information as of June 30, 2013 has been derived from the Company’s audited consolidated financial statements. NOTE 2-SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Consolidation: The condensed consolidated financial statements include the accounts of LSI Industries Inc. (an Ohio corporation) and its subsidiaries (collectively, the “Company”), all of which are wholly owned.All intercompany transactions and balances have been eliminated in consolidation. Revenue Recognition: Revenue is recognized when title to goods and risk of loss have passed to the customer, there is persuasive evidence of a purchase arrangement, delivery has occurred or services have been rendered, and collectability is reasonably assured.Revenue from product sales is typically recognized at time of shipment.In certain arrangements with customers, as is the case with the sale of some of our solid-state LED (light emitting diode) video screens, revenue is recognized upon customer acceptance of the video screen at the job site.Sales are recorded net of estimated returns, rebates and discounts. Amounts received from customers prior to the recognition of revenue are accounted for as customer pre-payments and are included in accrued expenses. The Company has four sources of revenue:revenue from product sales; revenue from installation of products; service revenue generated from providing integrated design, project and construction management, site engineering and site permitting; and revenue from shipping and handling. Product revenue is recognized on product-only orders upon passing of title and risk of loss, generally at time of shipment.However, product revenue related to orders where the customer requires the Company to install the product is recognized when the product is installed.Other than normal product warranties or the possibility of installation or post-shipment service, support and maintenance of certain solid state LED video screens, billboards, or active digital signage, the Company has no post-shipment responsibilities. Installation revenue is recognized when the products have been fully installed.The Company is not always responsible for installation of products it sells and has no post-installation responsibilities, other than normal warranties. Service revenue from integrated design, project and construction management, and site permitting is recognized when all products at each customer site have been installed. Shipping and handling revenue coincides with the recognition of revenue from sale of the product. Page 7 The Company evaluates the appropriateness of revenue recognition in accordance with Accounting Standards Codification (“ASC”) Subtopic 605-25, Revenue Recognition:Multiple–Element Arrangements. In situations where the Company is responsible for re-imaging programs with multiple sites, each site is viewed as a separate unit of accounting and has stand-alone value to the customer. Revenue is recognized upon the Company’s complete performance at the location, which may include a site survey, graphics products, lighting products, and installation of products. The selling price assigned to each site is based upon an agreed upon price between the Company and its customer and reflects the estimated selling price for that site relative to the selling price for sites with similar image requirements. The Company also evaluates the appropriateness of revenue recognition in accordance with ASC Subtopic 985-605, “Software:Revenue Recognition.”Our solid-state LED video screens, billboards and active digital signage contain software elements which the Company has determined are incidental and excluded from the scope of ASC Subtopic 985-605. Credit and Collections: The Company maintains allowances for doubtful accounts receivable for probable estimated losses resulting from either customer disputes or the inability of its customers to make required payments.If the financial condition of the Company’s customers were to deteriorate, resulting in their inability to make the required payments, the Company may be required to record additional allowances or charges against income.The Company determines its allowance for doubtful accounts by first considering all known collectability problems of customers’ accounts, and then applying certain percentages against the various aging categories based on the due date of the remaining receivables.The resulting allowance for doubtful accounts receivable is an estimate based upon the Company’s knowledge of its business and customer base, and historical trends.The Company also establishes allowances, at the time revenue is recognized, for returns, discounts, pricing and other possible customer deductions.These allowances are based upon historical trends. The following table presents the Company’s net accounts receivable at the dates indicated. (In thousands) December 31, June 30, Accounts receivable $ $ less Allowance for doubtful accounts ) ) Accounts receivable, net $ $ Cash and Cash Equivalents: The cash balance includes cash and cash equivalents which have original maturities of less than three months.The Company maintains balances at financial institutions in the United States and Canada.The balances at financial institutions in Canada are not covered by insurance.In the United States, the FDIC limit for insurance coverage on non-interest bearing accounts is $250,000. As of December 31, 2013 and June 30, 2013, the Company had bank balances of $10,680,000 and $7,688,000, respectively, without insurance coverage. Inventories: Inventories are stated at the lower of cost or market.Cost of inventories includes the cost of purchased raw materials and components, direct labor, as well as manufacturing overhead which is generally applied to inventory based on direct labor and material content. Cost is determined on the first-in, first-out basis. Property, Plant and Equipment and Related Depreciation: Property, plant and equipment are stated at cost.Major additions and betterments are capitalized while maintenance and repairs are expensed.For financial reporting purposes, depreciation is computed on the straight-line method over the estimated useful lives of the assets as follows: Buildings (years) 28 - 40 Machinery and equipment (years) 3 - 10 Computer software (years) 3 - 8 Costs related to the purchase, internal development, and implementation of the Company’s fully integrated enterprise resource planning/business operating software system are either capitalized or expensed in accordance with ASC Subtopic 350-40, “Intangibles – Goodwill and Other:Internal-Use Software.”Leasehold improvements are amortized over the shorter of fifteen years or the remaining term of the lease. Page 8 The Company recorded $1,353,000 and $1,174,000 of depreciation expense in the second quarter of fiscal 2014 and 2013, respectively, and $2,563,000 and $2,335,000 of depreciation expense in the first half of fiscal 2014 and 2013, respectively Intangible Assets: Intangible assets consisting of customer relationships, trade names and trademarks, patents, technology and software, and non-compete agreements are recorded on the Company's balance sheet.The definite-lived intangible assets are being amortized to expense over periods ranging between two and twenty years.The Company evaluates definite-lived intangible assets for permanent impairment when triggering events are identified. Neither indefinite-lived intangible assets nor the excess of cost over fair value of assets acquired ("goodwill") are amortized, however they are subject to review for impairment.See additional information about goodwill and intangibles in Note 7. Fair Value: The Company has financial instruments consisting primarily of cash and cash equivalents, revolving lines of credit, and on occasion, long-term debt.The fair value of these financial instruments approximates carrying value because of their short-term maturity and/or variable, market-driven interest rates.The Company has no financial instruments with off-balance sheet risk. Fair value measurements of nonfinancial assets and nonfinancial liabilities are primarily used in goodwill and other intangible asset impairment analyses, in the purchase price of acquired companies (if any), and in the valuation of the contingent earn-out. The fair value measurement of these nonfinancial assets and nonfinancial liabilities is based on significant inputs not observable in the market and thus represent Level 3 measurements as defined in ASC 820, “Fair Value Measurement.” Product Warranties: The Company offers a limited warranty that its products are free of defects in workmanship and materials.The specific terms and conditions vary somewhat by product line, but generally cover defective products returned within one to five years from the date of shipment.The Company records warranty liabilities to cover the estimated future costs for repair or replacement of defective returned products as well as products that need to be repaired or replaced in the field after installation.The Company calculates its liability for warranty claims by applying estimates to cover unknown claims, as well as estimating the total amount to be incurred for known warranty issues.The Company periodically assesses the adequacy of its recorded warranty liabilities and adjusts the amounts as necessary. Changes in the Company’s warranty liabilities, which are included in accrued expenses in the accompanying consolidated balance sheets, during the periods indicated below were as follows: (In thousands) Six Months Ended December 31, Six Months Ended December 31, Fiscal Year Ended June 30, Balance at beginning of the period $ $ $ Additions charged to expense Deductions for repairs and replacements ) ) ) Balance at end of the period $ $ $ Research and Development Costs: Research and development expenses are costs directly attributable to new product development, including the development of new technology for both existing and new products, and consist of salaries, payroll taxes, employee benefits, materials, supplies, depreciation and other administrative costs. The Company follows the requirements of ASC Subtopic 985-20, “Software:Costs of Software to be Sold, Leased, or Marketed,” and expenses as research and development all costs associated with development of software used in solid-state LED products.All costs are expensed as incurred and are included in selling and administrative expenses.Research and development costs related to both product and software development totaled $2,127,000 and $1,522,000 for the three months ended December 31, 2013 and 2012, respectively, and $4,081,000 and $3,174,000 for the six months ended December 31, 2013 and 2012, respectively. Page 9 Earnings Per Common Share: The computation of basic earnings per common share is based on the weighted average common shares outstanding for the period net of treasury shares held in the Company’s non-qualified deferred compensation plan.The computation of diluted earnings per share is based on the weighted average common shares outstanding for the period and includes common share equivalents.Common share equivalents include the dilutive effect of stock options, contingently issuable shares and common shares to be issued under a deferred compensation plan, all of which totaled 561,000 shares and 370,000 shares for the three months ended December 31, 2013 and 2012, respectively, and 468,000 shares and 357,000 shares for the six months ended December 31, 2013 and 2012, respectively. See further discussion in Note 4. New Accounting Pronouncements: In July 2012, the Financial Accounting Standards Board issued ASU 2012-02, “Intangibles – Goodwill and Other (Topic 350): Testing Long-Lived Intangible Assets for Impairment.”This amended guidance is intended to simplify the test of indefinite-lived intangible assets for impairment by allowing companies to first assess qualitative factors to determine whether or not it is more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying value as the basis for determining whether it is necessary to perform the two-step impairment test. Previous guidance required companies to perform an annual indefinite-lived intangible asset impairment test. The amended guidance is effective for annual and interim tests performed for fiscal years beginning after September 15, 2012, or the Company’s fiscal year 2014, with early adoption permissible. The adoption of this standard in fiscal 2014 did not have an impact on the financial statements. In July 2013, the Financial Accounting Standards Board issued ASU 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” This amended guidance is intended to eliminate the diversity that is in practice with regard to the financial statement presentation of unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. The amended guidance is effective for fiscal years and interim periods within those years, beginning after December 15, 2013, or the Company’s fiscal year 2015, with early adoption permissible. The adoption of this guidance is not expected to have a material impact on the financial statements. In September 2013, the Internal Revenue Service issued Treasury Decision 9636, which enacted final tax regulations regarding the capitalization and expensing of amounts paid to acquire, produce, or improve tangible property. The regulations also include guidance regarding the retirement of depreciable property. The regulations are required to be effective in taxable years beginning on or after January 1, 2014, although taxpayers may choose to apply them in taxable years beginning on or after January 1, 2012. The Company is currently assessing the impact of the final regulations on its financial statements. Comprehensive Income: The Company does not have any comprehensive income items other than net income (loss). The functional currency of the Company’s Canadian operation is the U.S. dollar. Subsequent Events: The Company has evaluated subsequent events for potential recognition and disclosure through the date the condensed consolidated financial statements were filed.No items were identified during this evaluation that required adjustment to or disclosure in the accompanying financial statements. Reclassifications: Certain prior year amounts have been reclassified to conform to the current year presentation. These reclassifications have no impact on net income or earnings per share. Use of Estimates: The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires the Company to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. Page 10 NOTE 3 - BUSINESS SEGMENT INFORMATION ASC Topic 280, “Segment Reporting,” establishes standards for reporting information regarding operating segments in annual financial statements and requires selected information of those segments to be presented in financial statements. Operating segments are identified as components of an enterprise for which separate discrete financial information is available for evaluation by the chief operating decision maker (the Company’s Chief Executive Officer) in making decisions on how to allocate resources and assess performance. While the Company has twelve operating segments, it has only three reportable operating business segments (Lighting, Graphics, and Electronic Components), an All Other Category, and Corporate and Eliminations. The Lighting Segment includes outdoor, indoor, and landscape lighting that has been fabricated and assembled for the commercial, industrial and multi-site retail lighting markets, the Company’s primary niche markets (petroleum / convenience store market, automotive dealership market, and quick service restaurant market), and LED solid state digital sports video screens. LED video screens are designed and manufactured by the Company’s Lighting Segment and by LSI Saco in the All Other Category. The Lighting Segment includes the operations of LSI Ohio Operations, LSI Metal Fabrication, LSI MidWest Lighting and LSI Lightron. These operations have been integrated, have similar economic characteristics and meet the other requirements for aggregation in segment reporting. The Graphics Segment designs, manufactures and installs exterior and interior visual image elements related to graphics. These products are used in visual image programs in several markets, including the petroleum / convenience store market and multi-site retail operations. The Graphics Segment includes the operations of Grady McCauley, LSI Retail Graphics and LSI Integrated Graphic Systems, which have been aggregated as such facilities manufacture two-dimensional graphics with the use of screen and digital printing, fabricate three-dimensional structural graphics sold in the multi-site retail and petroleum / convenience store markets, and each exhibit similar economic characteristics and meet the other requirements for aggregation in segment reporting. The Electronic Components Segment designs, engineers and manufactures custom designed electronic circuit boards, assemblies and sub-assemblies, and various products used in various applications including the control of solid-state LED lighting and metal halide lighting.The Electronic Components Segment includes the operations of LSI ADL Technology as well as LSI Virticus. LSI ADL Technology sells electronic circuit boards, assemblies and sub-assemblies directly to customers and also has significant inter-segment sales to the Lighting Segment. LSI Virticus sells lighting control systems directly to customers and to the Lighting Segment. Products produced by this segment may have applications in the Company’s other LED product lines such as digital scoreboards, advertising ribbon boards and billboards. The All Other Category includes the Company’s operating segments that neither meet the aggregation criteria, nor the criteria to be a separate reportable segment. The Operations of LSI Images (menu board systems), LSI Adapt (implementation, installation and program management services related to products of the Graphics and Lighting Segments) and LSI Saco Technologies (designs and produces high-performance light engines, large format video screens using solid-state LED technology, and certain specialty LED lighting) are combined in the All Other Category. The Company’s corporate administration activities are reported in a line item titled Corporate and Eliminations.This primarily includes intercompany profit in inventory eliminations, expense related to certain corporate officers and support staff, the Company’s internal audit staff, expense related to the Company’s Board of Directors, stock option expense for options granted to corporate administration employees, certain consulting expenses, investor relations activities, and a portion of the Company’s legal, auditing and professional fee expenses. Corporate identifiable assets primarily consist of cash, invested cash (if any), refundable income taxes, and deferred income tax assets. There was no concentration of consolidated net sales in the three or six months ended December 31, 2013 or 2012.There was no concentration of accounts receivable at December 31, 2013 or June 30, 2013. Page 11 Summarized financial information for the Company’s reportable business segments is provided for the indicated periods and as of December 31, 2013 and June 30, 2013: ( In thousands) Three Months Ended December 31 Six Months Ended December 31 Net Sales: Lighting Segment $ Graphics Segment Electronic Components Segment All Other Category $ Operating Income (Loss): Lighting Segment $ Graphics Segment ) Electronic Components Segment ) ) All Other Category ) ) Corporate and Eliminations ) $ $ ) $ $ Capital Expenditures: Lighting Segment $ Graphics Segment Electronic Components Segment All Other Category 10 27 39 57 Corporate and Eliminations $ Depreciation and Amortization: Lighting Segment $ Graphics Segment Electronic Components Segment All Other Category 42 46 82 93 Corporate and Eliminations 84 $ December 31, June 30, Identifiable Assets: Lighting Segment $ $ Graphics Segment Electronic Components Segment All Other Category Corporate and Eliminations $ $ The segment net sales reported above represent sales to external customers.Segment operating income, which is used in management’s evaluation of segment performance, represents net sales less all operating expenses including impairment of goodwill, but excluding interest expense and interest income. Identifiable assets are those assets used by each segment in its operations. Corporate identifiable assets primarily consist of cash, invested cash (if any), refundable income taxes, and deferred income tax assets. Inter-segment revenues were eliminated in consolidation as follows: Page 12 Three Months Ended December 31 Six Months Ended December 31 (In thousands) Lighting Segment inter-segment net sales $ Graphics Segment inter-segment net sales $ Electronic Components inter-segment net sales $ All Other Category inter-segment net sales $ The Company considers its geographic areas to be:1) the United States, and 2) Canada.The majority of the Company’s operations are in the United States, with one operation in Canada.The geographic distribution of the Company’s net sales and long-lived assets are as follows: (
